 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDI further recommend that the complaint be dismissed insofar as it alleges that theRespondent engaged in unfair labor practices within the meaning of Section 8 (a) (3 )and (1)of the Act by discharging and failing to recall 11 named employees.APPENDIX ANOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a Trial Examinerof theNational LaborRelations Board, and in order to effectuate the policiesof the LaborManagementRelationsAct, we herebynotify ouremployees that:WE WILL,upon request, recognize and bargaincollectively with Local 854,InternationalBrotherhoodof Teamsters,Chauffeurs, Warehousemenand Helpersof Americaas the exclusiverepresentativeof all the employees in the bargainingunit describedbelow, with respectto rates ofpay, wages,hours of employment,or other conditionsof employment,and, if an agreement is reached,embody itin a signedcontract.The bargainingunit is:All productionand maintenanceemployeesat ourBrooklyn, New York,plant, exclusive of office clericalemployees,managerial employees,guards,and all supervisors as defined in Section2 (11) of the Act.WE WILL NOTtake economic reprisalsagainst any employee forengaging inthe protected activity of a strikeor for engagingin any other protected concertedactivity.WE WILL NOT in anylike or related manner interferewith, restrain, or coerceour employees in the exerciseof their rightto self-organization,to form, join,or assistthe above-named or any otherlabor organization,to bargaincollectivelythroughrepresentativesof their ownchoosing,to engage in otherconcertedactivities for the purpose of collectivebargaining or other mutualaid or protec-tion, or to refrain fromany or allsuch activities,except to the extentthat suchright maybe affectedby theprovisos in Section8 (a) (3) of the Act.HENRY SPEN& COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutivedays from the date ofposting,and must notbe altered, defaced, or covered by any othermaterial.Employeesmay communicatedirectly with the Board'sRegionalOffice, 745 FifthAvenue, New York, New York, Telephone No. Plaza 1-5500, if they have any ques-tion concerning this notice or compliancewithits provisions.InternationalHod Carriers,Building and Common LaborersUnion of America,Local #1082, and its Agent,George Tarr[E. L. Boggs Plastering Company]andJones&Jones, Inc.,and Progressive Plastering & Lathing Contractors'AssociationInternationalHod Carriers,Building and Common Laborers,Local#1082andJones & Jones,Inc., and Progressive Plaster-ing & Lathing Contractors'Association.Cases Nos. 01-CB-1969, 21-CB-2012, 21-CC-549, 21-CC-567, and 21-CB-2091.De-cember 15, 1964DECISION AND ORDEROn August 27, 1963, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engagingin certain150 NLRB No. 19. INTERNATIONAL HOD CARRIERS, ETC., LOCAL 1082159unfair labor practices,and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Intermediate Report.Thereafter, the Respondents filedexceptions to the Intermediate Report and- a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The 'Board has considered theIntermediate Report, the exceptions and, brief,and the entire recordin the case;and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner only to the extent that they areconsistent with our decision herein.The facts are essentially as set forth in the Intermediate Report.Briefly, they disclose that the E. L. Boggs Plastering Companyentered the contracting business in July 1959 and the followingsummer became a party to,an existing 2-year collective-bargainingcontract between the Contracting Plasterers'Association of South-ern California, Inc. (hereinafter called the C.P.A.S.C.), the OrangeCounty Lathingand Plastering Contractors Association(herein-after called the O.C.L.P.C.A.), and various locals of the Hod Car-riers International affiliated with the Southern California DistrictCouncil of Laborers, AFL (hereinafter called the District Council).The agreement was applicable to plaster tenders working for all theemployer-members of the two aforedescribed associations in thegeographical area of Los Angeles County, Orange County, CatalinaIsland, and numerous nearby offshore islands.The agreementexpired on May 31, 1962. Shortly thereafter, on June 4, the partiesentered into a new 5-year agreement effective until April 30, 1967.Boggs, however, did not at that time become a party thereto.Accordingly,Remult, assistant businessagent ofRespondent Local#1082, went to Boggs' Arcadia jobsite in mid-June and gave a copyof the comprehensive,22-page agreement to Boggs' Foreman Roll-man with instruction to have Elmer Boggs sign it. Boggs declinedto do so. Instead, in July 1962, Boggs joined another newly formedassociation, the Progressive Plastering & Lathing Contractors' Asso-ciation(hereinafter called the Association).This Association hadbeen formed early that spring at the behest of four contractors,'and its membership expanded to nine contractors by early August.The Association exists for the purpose of representing employer-members in collective bargaining with labor organiaztions; it, inturn, is represented by Jones & Jones; labor relations consultants.1Charles Norris Plastering Company, O.H. Hudson Company,Arce-Tickey,and SaltonyPlastering Company were the original contractors who went to Norman E. Jones in March1962 and requested that he form an association775-692-6 5-vol.150-12 160DECISIONSOF NATIONALLABOR RELATIONS BOARDAs a result of the Association's notice to Respondent Laborers'Local,#1082 that it desired to negotiate a contract, Jones and theUnion held four bargainingsessionsbetween mid-July and Decem-ber 28, 1962.During these meetings there were basically two majortopics of discussion.First, the parties considered the recognitionproblem :Was the Union willing to recognize Jones as representa-tive of all nine members of the Association or of only four members-thereof ? 2More importantly, as to these four remaining employers,was the Union only willing to recognize Jones on their behalf asindividuals or in a multiemployer, associationwide unit?Second,the parties addressed themselves to the possible terms of an agree-ment.The main substantive areas about which the parties wereconcerned were the subcontract and bond provisions.No agree-ments were reached in those areas.The difficulty stemmed, at leastpartially, from the fact that the parties were negotiating on thebasisof their possible entry into either individual-employer con-tracts or one multiemployer, associationwide agreement and differentproposals were submitted with respect to each of these alternativepossibilities.No agreements having been reached in the December 28 bargain-ing session, the Union struck Boggs' El Monte jobsite on January 3,1963, in furtherance of its efforts to compel Boggs to sign a con-tract containing subcontract and bond provisions .3Although theparties had extended their efforts toward reaching an agreementbetween the Union and the whole Association or its individual mem-bers, Boggs actually signed the C.P.A.S.C. agreement 4 It includedthose two mentioned provisions.5The subcontract clause (articleIC) provided that: "If the Contractors, parties hereto, shall sub-contract work as defined herein, provision shall be made in suchsubcontract that said subcontractor be signatory to this Agreement,and abide by all provisions set forth within this Agreement."On2 The Union consistentlymaintainedthat it did notrecognize Jones as bargaining rep-resentativeof five of the Association's contractor-members because these fivewere alreadybound by the above-mentionedexisting 5-yearagreement between theUnion and C.P.A.S C.On the otherhand,the Association, apparently for the firsttime in itsNovember5, 1962,letter to Respondent's AttorneyRichman, contended that thesefive contractorswere notbound by the C P.A S C. agreement "because such Association entered into a five-yearagreement wherein the association'sbylaws did not allow over a three-year agreementwithout consent of theBoard of Directors.Such consent was given onlyafteragreementwas reachedand not before as bylaws so state." [Emphasis supplied.]8 On an earlier occasion,October 5,1962,Union Representative Tarr threatened Boggsthat he wouldshut down the El Monte jobsite unless Boggs signedthe C.P.A.S.C.agree-ment.At thattime Tarr also informed Boggs' employees that Boggs was operating with-out a contract and advised them that they would be cited before the Union's executiveboard unless theyleft theJobsite.This incident is reported fully in sectionIII, C, 2, ofthe Intermediate Report.*Norman Jones,Boggs' bargaining representative,was not presentat the jobsite whenBoggs signedthe C.P.A.S.C.agreement.5The bond provision, articleXof the C.P.A.S.C. agreement,is set forth verbatim in theIntermediate Report. INTERNATIONAL HOD CARRIERS, ETC., LOCAL 1082161these facts, the Trial Examiner concluded that the Union engagedin conduct violative of Section 8(b) (3), 8(b) (1) (B), 8(b) (4) (i),(ii) (A) and (B) of the Act.1.The Trial Examiner found that the Union, in adopting a "takeitor leave it" attitude,. violated Section 8 (b) (3) by a generalrefusal to bargain in good faith with the Association.He alsofound that the Union violated Section 8(b) (1) (B) and 8(b) (3) bypicketing Boggs in January 1963 to force him to abandon negotiat-ing through his bargaining representative, the Association by Nor-man Jones, and then to force Boggs to enter into a separate contractwith the Union.The Respondent contends initially 6 that the Trial Examiner"confused the evidence" and thereby erroneously found an 8(b) (3)general refusalto bargain in good faith violation. In support ofits position the Respondent urges that the' Trial Examiner failed toperceive that the Union never expressly agreed to recognize or bar-gain with Jones as representative of the AssociationquaAssocia-tion but willingly explored the possibility of either an association-wide agreement or individual-employer contracts.Similarly, theUnion urges that the Trial Examiner's 8(b) (1) (B) and 8(b) (3)findings as to the alleged coercion of Boggs in his selection of abargaining representative or wholly unsupported by the record.We find merit in the Respondent Union's exceptions to these8(b) (3) and 8(b) (1) (B) findings of the Trial Examiner. It isevident that these findings are inextricably linked with the assump-tion that the parties were obligated to bargain for a multiemployer,associationwide agreement.For in concluding that the Unionentered negotiations with a "fixed determination not to bargain andwith a padlock on its choice of terms and conditions," the TrialExaminer relied essentially on the presence of a "favored nations" 7clause intheUnion's C.P.A.S.C. area agreement.And he foundthat "it left no room for bargaining" since it precluded the Unionfrom entering into a contract with the Association (as contrastedfrom individual contractors) which varied to any marked degreefrom the existing area agreement.Likewise, the Trial Examiner6 The Respondent Union also contends that the Board lacks jurisdiction over this dis-pute and that this proceeding should be dismissedbecause the Unionwas deprived of anadequate opportunityto considersettlementor other informal proceedings.For thereasonsset forthin the IntermediateReport, we find that the Respondent's contentionconcerning settlement lacks merit.Likewise, theBoard's decision inUnited Mine Workersof America,District 2 (Mercury Mining and Construction Corporation),96 NLRB 1389,1390, supports the assertion of jurisdiction herein.See the TrialExaminer's discussionof the impact of the "favorednations"clause onthe Union's attitude toward bargaining.The "favorednations" clause (article IX of theC.P.A.S.C. agreement)reads: "TheUnions shallnot sign orwork under . . .any agree-ment withEmployersof Plaster Tenders in this area giving morefavorableterms of work-ing rules than those established for Plaster Tenders underthis Agreement." [Emphasissupplied. ] 162DECISIONSOF NATIONALLABOR RELATIONS BOARDrested on this same assumption,8 his opinion that "Tarr had nolegal right to approach Boggs separately about contract terms solong as no impasse had occurred" and that by picketing Boggsalonethe Union engaged in "divide and conquer" tactics in viola-tion of Section 8(b) (1) (B) and 8(b) (3).We are of the opinion, however, that in the particular circum-stances of the instant case the Trial Examiner's reliance upon thisassumption is misplaced.For the existence of a multiemployer unitmust be predicated upon the mutual consent of the Union andemployers concerned,9 and it is manifest that this basis is lackinghere.Thus, the complaint alleged and the answer admitted thatall of Boggs' plaster tenders working in the geographical area. ofLos Angeles County, Orange County, Catalina Island, and numer-ous offshore islands constitute a unit appropriate for collective bar-gaining within the meaning of Section 9(b) of the Act. The testi-mony of Respondent's Attorney Richman as well as the Trial Exam-iner's findings demonstrate further that Richman told Jones thathe would bargain with Jones on an individual-employer basis andthat Richman never agreed on behalf of Respondent to recognize theAssociation as an association for purposes of a multiemployer, asso-ciation contract.Significantly, Jones' testimony generally corrobo-rated Richman's and, with respect to the October 26 meeting, Jonesin fact testified that "Richman said I'll bargain with you for them[the four contractors not covered by the existing C.P.A.S.C. agree-ment] on an individual basis ... If we can get together maybe wecan write it for the whole association . . .He [Richman] did notsay that he recognized the association as an association.He did notsay he did not recognize that association. It was left in the air."[Emphasis supplied.]Finally,while the October-December bar-gaining proceeded in terms of the possibility of contracting on anassociationwide basis, the Board has recently had occasion to pointout that the mere fact that parties undertake to explore this pos-sibility by participating in negotiations with a representative of anassociationdoes not automatically establish that they had con-sented to bargain on that basis.10 In light of all the foregoing, wefind that a multiemployer, associationwide unit was not established.8We note that the TrialExaminer citedThe Westchester County ExecutiveCommittee,etc,142 NLRB126, andCascade Employers AssociationInc.,127 NLRB488, insupportof his above position. In those cases the Board found,in essence,that the Union violatedSection 8(b) (1) (B) and8(b) (3) by striking individual employer-members ofamulti-employer association to force them to withdraw from the Association and enter intoindividual contracts at a time (before impasse) whenthe Unionwas obligated to bargainfor an associationwide agreement9Chicago Metropolitan Home Builders Association,119 NLRB 1184, 1186.1iThe Great Atlantic & Pacific Tea Company,145 NLRB 361. INTERNATIONAL HOD CARRIERS, ETC., LOCAL 1082163Having thus rejected the basic premise upon which the TrialExaminer's rationale was founded, it follows that his rationale mustlikewise fall.Specifically, having rejected the existence of a multi-employer, associationwide unit, we must necessarily view the alle-gations of the complaint in another posture-namely, that of asingle-employer unit.When so viewed, the Trial Examiner's ration-ale that the Respondent violated Section 8(b) (1) (B) and 8(b).(3)by engaging in so-called divide-and-conquer, whipsaw, or divisivetacticswhen it picketed Boggs alone in January 1963, is clearlyinapplicable.Nor can we perceive any other basis for establishingtheseviolations.On January 4, 1963, Business Agent Tarr(described fully in section III, C, 2 of the Intermediate Report)encouraged Elmer Boggs personally to sign the C.P.A.S.C. agree-ment at a time when Boggs did not have the advice of his bargainingrepresentative, Norman Jones.However, in the circumstances pre-sented herein, this does not, in our opinion, constitute coercion ofan employer in the selection of his bargaining representative withinthe meaning of Section 8(b) (1) (B),111 or a refusal to bargain inviolation of Section 8(b) (3).Additionally, there is no basis forfinding that the Respondent's entire pattern of conduct constituted ageneral refusal to bargain in good faith in a single-employer unit.For even if the "favored nations" clause in Respondent's C.P.A.S.C.area agreement arguably precluded it from requesting or acceptinganything other than an identical agreement,12 the record demonstratesthis would be true only in an associationwide contract and not in acontract with an individual employer.From the record herein it isevident that Respondent willingly met and conferred on numerousoccasions with Norman Jones, on behalf of Boggs, and actively par-ticipated in an open and frank exchange of ideas and proposals, espe-cially with respect to problems involving recognition, subcontracting,and a bond provision-the three major substantive obstacles to anagreement between the parties.While no agreement was reached atthe bargaining table, agreement or concession is not a necessary pre-requisite to satisfying the duty to bargain in good faith set forth intheAct.Accordingly, we shall dismiss these allegations of thecomplaint.n Cf.Cheney California Lumber Company,130 NLRB 235, 242-243, enfd. 319 P 2d 375(C A. 9) ; andLos Angeles Cloak Joint Board, etc. (Helen Rose Co, Inc.),127 NLRB 1543.12 In exploring the possibility of an associationwide agreement,the Respondent,interalia,offered to accept an increased wage rate in lieu of the subcontracting clause.TheTrial Examiner summarily dismissed this proposal"as a tactic to give an appearance ofbargaining knowing that the offer could not be accepted."However, in the instant circum-stances,we see no factual basis for adopting this conclusionary language of the TrialExaminer. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Trial Examiner also found that the Respondent violatedSection 8(b) (4) (i), (ii) (A) and (B) of the Act by inducing employ-ees of Boggs to withhold their services from Boggs and by picketingBoggs with the objective of forcing him to sign an agreement con-taining a subcontract clause (seesupra),falling within the scope ofSection 8(e).13The Trial Examiner, while recognizing that theinstant subcontract clause fell within the construction industryproviso 14 to Section 8(e), nevertheless took the position that coer-cion to obtain such an exceptedclause wasviolative of bothclauses(A) and (B) of Section 8(b) (4) of the Act. Inessence,the TrialExaminer's mentioned findings reflectedexistingBoard law as setforth inColson and Stevens Construction Co., Inc.,137NLRB1650.However, upon reexamining that decision in theCentlivrecase,16 the Board overruled theColson and Stevensdoctrine andconsequently held that picketing to obtain a contract clause withinthe construction industry proviso to Section 8(e) does not violateSection 8(b) (4) (A).18As the Respondent's object in inducingBoggs' employees and picketing Boggs was to obtain a contractcontaining,inter alia,just such a clause, we find, contrary to theTrial Examiner, that the instant complaint should be dismissed inso-far as it alleged that Respondent violated Section 8(b) (4) (A) of theAct.Further, the record does not disclose any evidence that the sub-contract clause which the Respondent struck to obtain would haveforced Boggs to cease doing business with any specific employer orwould otherwise have required the disruption of any existing busi-nessrelationship between Boggs and "other persons," for example,subcontractors within the meaning of Section 8(b) (4) (B). In aword, there is no evidence that Respondent's economic action was's Section 8(e) provides: "It shall be an unfair labor practice for any labor organiza-tion and any employer to enter into any contract or agreement,express or implied, wherebysuch employer ceases or refrains or agrees to cease or refrain from handling,using, selling,transporting or otherwise dealing in any of the products of any other employer, or tocease doing business with any other person, and any contract or agreement entered intoheretofore or hereafter containing such an agreement shall be to such extent unenforceableand void . . . ."The construction industry proviso to Section 8(e) provides:"Provided,That nothingin this subsection(e) shall apply to an agreement between a labor organization and anemployer in the construction industry relating to the contracting or subcontracting ofwork to be done at the site of the construction,alteration,painting,or repair of a building,structure,or other work... .laNortheastern Indiana Building and Construction Trades Council(Centlivre VsllageApartments),148 NLRB 8541e See alsoConstruction, Production & Maintenance Laborers Union, Local383,et al. v.N.L.R.B.(Colson and Stevens Const.Co.), 323 F. 2d 422 (C.A.9) ;Essem County andVicinity District Council of Carpenters,etc. v. NLRB.,332 F. 2d 636(CA. 3) ;OrangeBelt District Council, et al. v. N.L.R.B.(Calhoun Drywall Co.),328 F. 2d 534(C A.D.C.) ;Building and Construction Trades Council of San Bernardino and Riverside Counties, et al.v.N.L.R.B.(Gordon Fields),328 F. 2d 540 (C.A.D.C.).See alsoLocal Union No. 48 ofSheet Metal Workers v.Hardy Corp.,332 F. 2d 682(C.A. 5). INTERNATIONAL HOD CARRIERS, ETC., LOCAL 1082165aimed at achieving any object other than the limited one of securinga contract with a clause exempted by the construction' industry pro-viso.Accordingly, we further find, contrary to the Trial Examiner,that the instant complaint should be dismissed insofar as it allegedthatRespondent engaged in conduct violative of Section 8(b)(4) (B) of theAct173.The Trial Examiner's conclusion that Respondent also violated,Section 8(b) (3) by striking for the aforementioned subcontractingclause directly stemmed from his conclusion that such strike violatedSection 8(b) (4) (A) of the Act.We have found, however, that byto permit unions in this industry to strike for such clauses. Itwould be anomalous to hold in the instant circumstances that thisrightwas taken away under Section 8(b) (3).Accordingly, weshallalsodismiss the complaint insofar as it alleges that Respond-ent violated Section 8(b) (3) by insisting upon, the inclusion of asubcontractingclause.184.Finally, the Board finds, in agreement with the Trial Exam-iner, that the bond clause was a nonmandatory subject of bargainingand Respondent's insistence upon the inclusion of this clause, asevidenced by its position at the bargaining table and in subsequentpicketing to obtain a contract containing such aclause,violatedSection 8(b) (3) of the Act.19REMEDYIn accordance with established Board precedent, we shall fashiona remedy to the specific conduct found violative of the Act. Thus,as wehave only found that Respondent violated Section 8(b) (3)by insisting upon the inclusion of the bond clause and since thecontract containing this clause has been executed, we shall orderthe Respondent to cease and desist from insisting that Boggs com-ply with this particular provision of the contract.,Finally, torestore the parties to thestatus quo ante,we shall order the Respond-ent to return the $1,000 certified check which Boggs gave to the17Cf.Northeastern Indiana Building and Construction Trades Council(Centlivre VillageApartments),148 NLRB 854.'s SeeOperative Plasterers'&Cement Masons' International Association (Jones d Jones,and Arnold M. Hansen),149 NLRB 1264.Since the Board has not adopted the Trial Examiner's 8(b).(3) finding with respect tothe insistence upon the inclusion of a subcontract clause, we need not adopt or rely uponthe Trial Examiner's finding that the original charge in Case No. 21-CB-1969, while notexpressly referring to an 8(e) clause,adequately notified the Respondent that the 8(b) (3)allegation was in fact based upon the Respondent's insistence on such a clause.19N.L.R B.v.Wooster Division of Borg-Warner Corporation,356 U.S. 342;see alsoCarpenters'District Council of Detroit, etc.,at al.(Exceilo Dry Wall Co.),145 NLRB663 (Members Brown and Jenkins, dissenting),enfd.byper curiumopinion dated June 15,1964,58 LRRM 2084(C.A.D.C.). 166DECISIONSOF NATIONAL LABOR'RELATIONS BOARDUnion in lieu of a cash bond with the further direction that if thecheck was'cashed the Union shall be liable for 6-percent interest onthat amount from the date cashed.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended,the National Labor Relations Board hereby orders thattheRespondent,InternationalHod Carriers,Building'and Com-mon Laborers Union of America, Local #1082, its officers, agents,and representatives,including George Tarr,shall:1.Cease and desist from refusing to bargain. with Boggs by insist-ing upon the inclusion of the bond clause(articleX)in the contractor by insisting that Boggs comply with said bond clause.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Return, or cause to be returned,to Boggs the certified checkfor $1,000 which was delivered by Boggs and received by Tarr onbehalf of the Union. If the check has been cashed, then refund the$1,000 to Boggs plus 6-percent interest computed from the date saidcheck was cashed.(b)Post in conspicuous places at the Union'sbusiness offices,meeting halls,and all places where notices to members are custom-arily posted,copies of the attached notice marked"Appendix." 20Copies of said notice,to be furnishedby theRegional Director forRegion 21,shall, after having been duly signed by an authorizedrepresentative of the Union, be posted' by the Union immediatelyupon receipt thereof, and be maintained by it for a period of 60consecutive days thereafter.Reasonable steps.shall be taken toinsure that the notices are not altered,defaced, or covered by anyother material.(c)Sign and deliver sufficient copies of said notice to theRegional' Director for Region 21, for posting by Boggs, Boggs beingwilling, at all locations where notices to his employees are customar-ily posted..(d)Notify ,the Regional Director for Region 21, in writing,within 10 days from the date of this Decision and Order, whatsteps the Union has taken to comply herewith.'IT IS HEREBY FURTHER ORDEREDthat the complaint be, and itherebyis, dismissed insofar asthe otherallegationsof the complaintare concerned.In the event that this Order is enforced by a decree of a 'United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order." INTERNATIONALHOD CARRIERS,ETC., LOCAL 1082APPENDIXNOTICE TO ALL OURMEMBERSAND ALL EMPLOYEES OFE. L. BOGGS PLASTERING COMPANY167Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that:WE WILL NOT refuse to bargain with Boggs on behalf of hisemployees in any appropriate unit by insisting upon the inclu-sion of the bond provision.The bargaining unit is:All Boggs' plaster tenders working in the geographicalarea of Los Angeles County, Orange County, CatalinaIsland, and the following offshore islands if point ofembarkation is from Los Angeles or Orange County,namely, Richardson Rock, Santa Cruz Island, Arch Rock,San Nicholas Island, San Clemente Island, San MiguelIsland,SantaRosa Island,Anacapa Island (ChannelIslandsMonument), and Santa Barbara Island, excludingexecutives, civil engineers and their helpers, superintend-ents,assistant superintendents,mastermechanics, time-keepers, messenger boys, office workers, or any employees ofthe contractor above the rank of craft foreman and super-visors as defined by the Act.WE WILL NOT insist that Boggs comply with the bond provi-sion in its collective-bargaining agreement with us.WE WILL return or cause to be returned the certified check forone thousand dollars ($1,000) which was delivered by saidBoggs and received by George Tarr on behalf of this labororganization or we will refund the proceeds of said check with6 percent interest from the date the check was cashed.INTERNATIONAL HOD CARRIERS, BUILDING AND COMMONLABORERS UNION OF AMERICA, LOCAL #1082,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------GEOrCE TARR,Business RepresentativeThis notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyother material.` 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's RegionalOffice, 849 South Broadway, Los Angeles, California, Telephone No.688-5204, if they have any question concerning this notice or com-pliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThe followingcharges and amended charges were filed by Progressive Plastering &Lathing Contractors'Association,herein called the Association and its representative,Golding&Jones, Inc. (or,in later charges, Jones & Jones, Inc., successor to Golding &Jones, Inc.) against InternationalHod Carriers,Building andCommon LaborersUnion ofAmerica, Local #1082, herein called the Union,and (except in one case)against its agent,GeorgeTarr,business representative,hereincalled Tarr, but jointlywiththe Union called Respondents:On October18, 1962, andApril 30, 1963,in CaseNo. 21-CB-1969; on January 7 and April30, 1963, inCase No. 21-CB-2012; onOctober 18,1962,in CaseNo. 21-CC-549; on January 7, 1963,in CaseNo. 21-CC-567.Jones &Jones, Inc., also filed a charge against the Union and Southern Cali-fornia DistrictCouncilof Laborerson April 5,1963, in CaseNo. 21-CB-2091 and,in the same case, an amended charge onApril30, 1963, againstthe Union alone.Thecharges, as amended,in the foregoing cases were consolidated,,and on May 3, 1963, acomplaint duly issued,alleging violations of Section 8(b)(1)(B),8(b)(3), 8(b)(4)(i), (ii) (A) and (B), and Section 2(6) and(7) of the National LaborRelations Act,as amended, 29 U.S.C. Sec.151,et seq.,herein calledthe Act.The complaint in substance alleged thatTarr,acting on behalf of the Union, oncertain stated dates threatened one Boggs,a plastering contractor,witha strike andactually caused said Boggs to be picketed,and caused an employee to cease working,to enforce demands for the Union that Boggs sign an agreement with the Union whichwould require Boggs to:(1) cease or refrain from handling,using, selling,transport-ing, or otherwise dealing in the products of other employers and from doing businesswith otherpersons;(2) post a bond as security for the performance of the agreement,a subject about which Boggs allegedly was not required to bargain;(3) be deprivedof an opportunity to bargaincollectively;and (4)be deprived of anopportunity tobargain through the Association as his representative.The complaint also alleged arefusal to bargain.The Respondents'answer made certain admissions but denied the allegation ofparagraph 7 of the complaintthat theUnion at all times material represented amajority of the employees in the alleged(and admittedly)appropriate unit,and deniedall allegations of fact and conclusions constituting the gist of the alleged unfair laborpractices.1Four other cases, Nos.21-CB-2914,21-CC-570, 21-CB-2023, and 21-CC-581,were in-cluded in a separate order of consolidation on May 3, 1963,but were omitted from the docu-ment of the same date headed"Order Consolidating Cases, Consolidated Complaint andNotice of Hearing."The formal file includes a "Motion To Vacate Order ConsolidatingCases."The motion was dated May 8, 1963,but was apparently filed on May 9, although thedate stamp is almost illegible.In this motion the Union objected to the consolidation of theabove four cases(which involved another labor organization)with the cases enumeratedin the complaint and moved that the order of consolidation be vacatedThis motion wasconcurred in by the other labor organizations,and in a memorandum dated May 13, 1963,counsel for the General Counsel agreed to a severance of the cases enumerated in the com-plaint from the four additional cases included in the separate order of consolidation.Byan order dated the same day-May 13,1963-the Regional Director referred the motion tothe Associate Chief Trial Examiner in San Francisco for a ruling.By telegraphic orderdated May 14, 1963,the said Associate Chief Trial Examiner granted the motion to vacatethe order consolidating the cases which had been issued on May 3, 1963.This date is thesame as that on which the complaint in these consolidated cases(containing an order ofconsolidation of cases shown in the caption hereof)was issued, and the telegraphic orderof the Associate Chief Trial Examiner might be taken to refer to the consolidation shownin the complaint.However,I find that it was intended,and all parties understood thatitwas intended,to vacate only the separate order of consolidation of May 3, 1963, anddid not affect the order of consolidation included in the complaint. INTERNATIONALHOD CARRIERS,ETC., LOCAL 1082169Pursuant to notice, a hearing was held in Los Angeles, California, on July 8 and 9,1963, before Trial Examiner James R. Hemingway.At the opening of the hearing,Respondents moved to amend their answer to admit paragraph 7 of the complaint andto correct errors in the answer in other respects.The motion was granted. Respond-ents then moved to strike paragraph 9(a) of the complaint on the ground that this wasbased on amended charges filed in Cases Nos. 21-CB-1969 and 21-CB-2012 morethan 6 months after the date on which the alleged action took place. Followingargument, I denied Respondents' motion to strike without otherwise considering themerits of Respondents' argument, because paragraph 9(a) of the complaint was, inany event, supported by a timely charge of violation of Section 8(b)(3) of the Act.However, I now find it desirable to pass on Respondents' argument.The originaland amended charges in Case No. 21-CB-2012 were both filed within 6 months ofthe time of the occurrence of the events alleged-January 3 and 4, 1963-and theamended charge does support paragraph 9(a) of the complaint.No problem ariseswith respect to this charge, therefore, under Section 10(b) of the Act.The originalcharge in Case No. 21-CB-1969 alleged a violation of Section 8 (b) (1) (A) and (B),(2) and (3) of the Act. The original charge alleged a violation of these sections ofthe Act by threatening picketing on October 5, 1962, because Boggs would not enterinto "the Hod Carriers Agreement." In a separate paragraph, the charge alleged thatthe action mentioned in the first paragraph was taken by the Union for a number ofpurposes: to restrain or coerce Boggs in his selection of his collective-bargainingrepresentative; to refuse to bargain in good faith with Boggs' collective-bargainingrepresentative, and to force Boggs to post a bond-a nonmandatory subject of col-lective bargaining.The amended charge added to the foregoing (among other thingsnot complained of by Respondents) that one of the purposes of the action of theUnion described in the first paragraph was to force or require Boggs to sign anagreement "with an 8(e) provision which is not a mandatory subject for collectivebargaining."The Union claims that, as the original charge did not mention this, theamended charge, filed more than 6 months after October 5, 1962, the date of thethreatened picketing, was barred from adding the last-quoted portion by Section 10(b)of the Act.Even if there were some merit in Respondents' contention regardingSection 10(b) of the Act, paragraph 9(a) could not be stricken in its entirety, becausethe charge in Case No. 21-CB-1969 adequately notifies the Respondents that it isbased on Respondents' refusal to bargain by the attempt to force the "Hod CarriersAgreement" on Boggs. The fact that the charge does not mention that said agreementcontained an 8(e) provision is not vital.The charge contained enough informationto apprise the Respondents of the nature of the charge against them.The Respondents followed the foregoing motion with another motion to dismissthe entire proceedings on the ground that the amended charges were received byRespondents on May 2, 1963, and the complaint issued on May 6, 1963,2 and that theshortness of time intervening deprived Respondents of an adequate opportunity toconsider settlement or other informal proceedings and deprived them of rights grantedunder Section 101.7 of the Board's Rules and Regulations, Series 8, as amended.Thisrule, of course, excludes the affordance of opportunity to settle where time does notpermit.However, the Trial Examiner offered Respondents time right then to attempta settlement.Respondents' attorney stated that he could not do so because no officerof the Union was available to him then to discuss settlement and that he was notauthorized to use his discretion in the matter. In argument, it appeared that bothbefore the filing of the amended charges and between the date of the issuance of thecomplaint and the opening of the hearing the General Counsel had offered Respond-ents a chance to settle the case.Nevertheless, I proposed to afford further time inwhich the parties could attempt a settlement if, after the noon recess (when Respond-ents' counsel would have an opportunity to speak with his principals), Respondentsinformed the Trial Examiner that they desired time in which to discuss settlement.Following the noon recess, Respondents' counsel stated that he had been authorizedby his principals to discuss settlement but that he was not prepared to do so unless theGeneral Counsel would reduce his "minimum terms," which the General Counselrefused to do. (From the reference to "minimum terms," I infer that Respondentshad already discussed settlement with the General Counsel.) I find the second motionof Respondents to be groundless. Following rejection of the offer of time in which todiscuss settlement, I did not specifically rule on Respondents' motion. I now deny it.At the close of the hearing, the General Counsel moved to amend the complaint toconform to the proof.The motion was granted without opposition.The parties2Actually it was issued on May 3 but probably was receivedon May 6. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDwaived oral argument and, upon request of the General Counsel, a date was set forthe filing of briefs.Within the time granted, the parties filed briefs, which have beenconsidered by me.From my observation of the witnesses and upon the entire record in the case, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF BOGGSE. L. Boggs Plastering Company is a proprietorship operated by E. L. Boggs, hereincalled Boggs, at Montclair, California, as a plastering contractor in the building andconstruction industry. In connection with his business, Boggs during a 1-year periodbetween February 1, 1962, and January 31, 1963, purchased and received goods,materials, and supplies valued in excess of $50,000 from suppliers that purchasedsuch goods directly from points outside the State of California.Respondents contestjurisdiction of the Board on the ground that the figures used by the Board were barelyadequate and that, if jurisdiction were determined on the basis of commerce for theyear preceding October 5, 1962, the amount would have fallen $11,000 short. Thereis no reason to pick such a period in which to determine jurisdiction.The Board hasconsistently used the figures for the most recent calendar or fiscal year of the employeror for the 12-month period immediately preceding the hearing before the Board.3 Therecord does not disclose what fiscal year is used by Boggs, but if a calendar year weresubstituted and if the evidence consisting of purchases for the month of January 1963were eliminated and those for January 1962 were included, the totals would stillexceed $50,000, although by a narrower margin. Since, therefore, the Board'sstandards for asserting jurisdiction are met, I find that the Board has jurisdiction andthat it will effectuate the policies of the Act to assert jurisdiction.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization representing employees, among others, of Boggsin collective bargaining.Respondent George Tarr is, and at all times material hereinhas been, a business representative of the Union acting on its behalf.III.THE UNFAIR LABOR PRACTICESA. The bargaining unitThe complaintalleges andthe answer admits that "all of Boggs' plaster tendersworking in the geographical area of Los Angeles County, Orange County, CatalinaIsland, and the following offshore islands if the point of embarkation is from LosAngeles or Orange County, namely, Richardson Rock, Santa Cruz Island, Arch Rock,San Nicolas Island, San Clemente Island, San Miguel Island, Santa Rosa Island,Anacapa Island (Channel Islands Monument), and Santa Barbara Island, excludingexecutives, civil engineers and their helpers, superintendents, assistant superintendents,master mechanics, timekeepers,messengerboys, office workers, or any employees ofthe contractor above the rank of craft foreman, and supervisors as defined by the Actconstitute a unit appropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act." I so find.B. The Union's majorityThe complaint alleges and the answer, as amended at the hearing, admits that theUnion has represented, and presently does represent, a majority of the employees inthe unit described above within the meaning of Section 9(a) of the Act. I so find.C. The refusal to bargain1.Collective-bargaining historyProgressive Plastering & Lathing Contractors' Association, herein called the Associ-ation, was formed in March 1962 and was incorporated in July 1962. Its purpose wasto represent member employers in collective bargaining with labor organizations.Boggs, who in 1960 had signed a 2-year contract (expiring May 31, 1962) with asister local of the Union (Local 862 in Pomona, California), joined the Association3Teamsters,Chauffeurs,Warehousemen& Helpers Union,Local 886(Hobbs-ParsonsCo.), 128 NLRB 1031. INTERNATIONAL HOD CARRIERS, ETC., LOCAL 1082171in the latter part of July 1962.Golding & Jones, Inc., and its successor, Jones & Jones,Inc., labor relations consultant, represented the Association.During the month ofJune, a representative of the Union delivered to Boggs' foreman at the building site ofwork being performed by Boggs copies of a contract with directions to have Boggssign them and return them to the Union. Apparently Boggs did not do so.In mid-July 1962, the Association notified the Southern California District Councilof Laborers, herein called the District Council, of which the Union and a number ofsister locals were members, that it desired to negotiate a collective-bargaining agree-ment on behalf of its members. As a result, a meeting was held at the offices of Local507 in Long Beach, attended by Norman E. Jones of Golding & Jones, Inc., for theAssociation, and by representatives of the several locals who were members of theDistrict Council (with the exception of one, who was in the hospital).Tarr waspresent on behalf of the Union.At this meeting, the Association recognized the groupof locals as bargaining representative, who indicated that they would recognize theAssociation if Jones would furnish a list of members.The locals gave Jones a copyof their contract which had been entered into by them with two associations ofemployers on June 4, 1962, which will be herein referred to as the area contract.Jones told the representatives present that he would give them a counteroffer at a laterdate.A second meeting was held on August 14, 1962. This was attended only by Tarr,by representatives of Local 507 and 802 (although such representatives claimed torepresent all the locals), and by Jones. Jones gave the locals' representatives a list ofmembers of the Association along with the Association's counterproposals.Thesecounterproposals were based on the area contract tendered by the locals, but theyproposed certain deletions and changes, including deletion of the subcontractor clause,which the Association contended was unenforceable under Board rulings. It proposedchanges in the area contract dealing with contractors' liability, and omitted provisionsregarding a contractor's liability for default of subcontractors. It also proposed dele-tion of the entire article dealing with the subject of a cash bond required of eachcontractor which provision the Association alleged was illegal under a court ruling,4and the Association, in its counterproposal, said it would refuse to bargain on such aprovision.The locals' representatives raised an objection that some members of theAssociation were members of another association whose members were already undercontract with the localsThey rejected the Association's counteroffer, reasserting ademand for a contract on terms contained in its area contract, and the three unionrepresentatives walked out of the room, refusing to negotiate with the Association.Following this meeting, Jones wrote a letter to the District Council and its locals,rejecting the reoffer of the aforesaid contract, and offering to continue negotiations.No further meetings between the Union and the Association took place beforeOctober 19, 1962, when Lionel Richman, attorney for the District Council and itsaffiliated locals, wrote the following letter to Jones:This office represents the Southern California District Council of Laborers andits affiliated local unions.Theyhave asked us to participate in the negotiationsbetween the District Council and its local unions and the members of the Pro-gressive Plastering and Lathing Contractors Association, whom you represent.At the outset, we wish to make it clear that the District Council is perfectlywilling to negotiate with you on behalf of members of your association withwhom we have existing agreements until such agreements expire.The following contractors, in our opinion, are bound by the agreement betweenthe District Council and the Contracting Plasterers Association, specifically, Arce-Tickey, Norris, Hudson, Case, and Saltoni.As far as we are concerned, we havevalid, existing agreements with these contractors, agreements, by the way, whichthey are apparently violating.We understand they refuse to use the hiring halland refuse to enforce the union security clause.We will expect you to adviseyour clients to abide by their agreements.We also understand that you represent Franciscon, Ray, Boggs and Thompson.We will assume you represent no other plastering contractors unless you give usspecific advice as to the identity of other plastering contractors whom you claimto represent.Now, with regard to those contractors whom you represent and with hom [sic]we do not have an agreement.We are prepared to negotiate.We understand4 Citing(inaccurately)Local 164, Local 1289,and Local 1010, Brotherhood of Painters,etc.v.N.L.R B. (A. D. Cheatham Painting Co. of Jacksonville,Fla.),293 F. 2d 133(C.A.D.C.),cert. denied 368 U.S. 824. 172DECISIONSOF NATIONAL LABOR RELATIONS BOARDthatMr. Boggs has indicated he would not sign an agreement containing a sub-contract clause.We assume that is also your position of all of the members ofyour association.As you know, our unions have worked for many years to get the subcontractclause in their agreements. In the construction industry employment is so irregu-lar that it was necessary to negotiate the subcontract clause to try and preservethe work opportunities for our members. The subcontract clause had the effectof guaranteeing to the employees of signatory contractors a steadier pattern ofemployment.Our members were willing to give up substantial immediate benefits in order toget the subcontractclause, sincethey realized that in thelong run itwould proba-bly repay them by providing more employment. At thesame time, the employerswere willing to give such a subcontract clause since it reduced their costs of doingbusiness.We are willing to withdraw our request for a subcontract clause but we willexpect that in exchange our members will receive the immediate benefits that theygave up to get the subcontract clause.Under the proposed Article I of the agreement, as it has been submitted, theemployee could work knowing that he was protected insofar as his wages wereconcerned and insofar as his fringe benefits were concerned if a non-signatorycontractor worked on a job as a subcontractor.That protection is now gone.We withdraw our request for the subcontract clause and ask that in lieu of thesubcontract clause we receive what our members consider the value of theimmediate benefits which they would require to make up for the long range bene-fits they lose by loss of the subcontract clause.These are as follows:1.Wage rates-$4.925 per hour; 52.All time worked in excess of six consecutive hours or all time worked inexcess of 36 hours per week and all time worked before 7:40 A.M.and after4:10 P.M. to be paid at the double time rate.All work performed on Saturday,Sunday and holidays to be paid at three times the regular rate.3.Special Shift:When remodeling or alteration work cannot be performedduring the regular day shift, Monday through Friday, because establishmentscannot suspend operations during the day when the contractor may request,prior to starting the job, and the local union involved may permit the followingspecial shift schedule:Plaster tenders so employed shall work for the double time rate; any workperformed under the special shift clause from midnight Friday to 7:40 A.M.Monday would be paid at the triple time rate.4.In the event of any dispute over the payment of wages to employees or pay-ments of fringe benefits, the contractor agrees that he shall be liable for reason-able attorneys' fees and court costs incurred by the union or the employee inprosecuting such claims, whether through arbitration, litigation, judicial proceed-ing, or administrative proceeding.I think that if you will consider what we are giving up [,] suggestion for addi-tional benefits is very reasonable.Once again, we wish to emphasize that we nolonger request a subcontract clause but request the above benefits in their place.The negotiating committee would like to sit down with you and discuss theproposed contract.We would appreciate it if you could telephone this office sothat we can arrange a mutually agreeable date.As a result of this letter Jones met with Richman and a representative of the DistrictCouncil at Richman's office on October 26, 1962. Jones told Richman that he felt thatthe proposal in Richman's letter was a "farce" to get around the subcontracting clausewhich he had disputed not only in this case but with other unions represented byRichman, as a subject for bargaining, and he said that his principals were not going topay more than their competitors. Jones and Richman discussed the question of recog-nition.Richman said that, because five of the Association's members were alreadybound by another association's contract, he could not, on behalf of his clients, bargainwith the Association, although he was willing to bargain with Jones for individualmembers of the Association who were not already under contract.The GeneralCounsel does not take issue with this position.Regarding the bond, Richman saidthat his clients would, in a contract with the Association, modify the terms of the area6 The rate established by the Union's existing contract with other employer associationswas $4.25 an hour. INTERNATIONAL HOD CARRIERS, ETC., LOCAL 1082173contract but would not waive the bond as a subject of bargaining. The contract provi-sion contained in the area contract demanded by the Union and its associates from theAssociation's members (with appropriate changes of name) reads as follows:ARTICLE XBONDA.A cash bond in the amount of One Thousand Dollars ($1,000) shall bedeposited by the individual Contractor with the Joint Conference Board, or atrustee designated by the Joint Conference Board. Said bond shall be liable forany assessment for wages, vacation payments, liquidated damages as provided forin this Agreement, and/or contributions for medical, hospital, welfare and lifeinsurance plans, pension plan, and for employee benefits as provided for in thisAgreement, as directed by the Joint Conference Board after hearing and vote asprovided for in this Contract.B. In lieu of the individual bond hereinabove provided, the Contracting Plas-terersAssociation of Southern California, Inc. may furnish a cash bond in theamount of Twenty Thousand Dollars ($20,000) and the Orange County Lathingand Plastering Contractors Association, Inc. may furnish a cash bond in theamount of Ten Thousand Dollars ($10,000) each bond to be liable as herein-above provided for any and all of their members respectively in good standing.Said Associations' bonds in the amount above set forth shall in no event be liablefor any contractor member of either of said Associations covered by said bonds inexcess of One Thousand Dollars ($1,000).C.The Contracting Plasterers Association of Southern California, Inc. andany other association authorized hereunder to post a bond on behalf of its mem-bers with the Joint Conference Board shall provide a list of all of its memberswho are covered by said bond to each of the seven (7) Locals signatory heretoand to the Joint Conference Board.Any changes in membership, either by addi-tions to or by withdrawals from, shall immediately be communicated to theseven (7) Locals and the Joint Conference Board.D. The bond of the individual contractor and the bonds of the ContractingPlasterersAssociation of Southern California, Inc. and the Orange CountyLathing and Plastering Contractors Association, Inc. shall at all times be main-tained in the full amount hereinabove set forth.E. In addition to the bond herein required, the individual contractors shall filewith the Union their social security and unemployment account numbers andcertificate of compensation insurance.F.The Joint Conference Board shall have the right to hear and determine andlevy on all bonds in all matters concerning this Agreement in the manner pro-vided for in Article XIII hereof.G.The Joint Conference Board shall not be required to assess any bond forthe payment of wages that are due and payable to an employee under the termsof this Contract for any period prior to twenty-one (21) days immediately preced-ing the submission of said claim for unpaid wages to the Joint Conference Board..H.The terms and conditions of the bond as provided by this Article shall beas follows:Cash Bond. A cash bond shall be deposited with the Joint Confer-ence Board or a trustee designated by the Joint Conference Board, said bond tobe subject to any assessment for wages, vacation payments, liquidated damagesas provided for in this Agreement, and medical, hospital, welfare and life insur-ance plans, pension plan, and for employee benefits as provided for in thisAgreement, as directed by the Joint Conference Board after hearing and vote asprovided for in this Agreement.1.Said bond principal once deposited shall be refunded when this Agreementhas been terminated, or upon application to the Joint Conference Board aftersatisfactory proof that the Contractor is no longer contracting within the juris-diction of any Local Union signatory hereto.2.Upon application and satisfactory proof to the Joint Conference Board, theprincipal of the bond shall be refunded at the end of the yearly quarter.3.No bond shall be required to be refunded sooner than sixty (60) days afterapplication to the Joint Conference Board.4.The Joint Conference Board or trustee designated by the Joint ConferenceBoard shall have the authority to deposit all or aay part of said funds so receivedin a savings or commercial bank account together with funds received from otherContractors or the Joint Conference Board, or trustee designated by the JointConference Board, shall have the authority to invest not more than seventy-five 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDpercent(75%) of said funds together with funds received from other con-tractors in United States Government Bonds, certificates of deposits,insuredsavings and loan associations or such investments approved for trust funds.5.TheJoint Conference Board or the trustee,as the case may be, shall collectall income received by reason of interest or otherwise derived from the investmentor deposit of said funds.6.The income shall be disposed of as follows:a.b.c.Payment of all expenses for administration of said fund.Payment of taxes of all kinds.Any balance of income shall be paid to the Pension Trust.7.The depositing contractor of Association shall bear the tax assessments oncapital gains on his proportion of said fund,if any, and shall also pay any othertaxes levied on his proportionate share of said fund, if any.8.A valuation of the principal fund shall be made quarterly to determine gainor loss affecting the contractor's deposit.9.The trustee,ifacting at the designation of the Joint Conference Board,shall disburse the principal or any portion thereof at the direction of the JointConference Board, and in order to pay any contractor's obligations as hereunderstated, said disbursements by the Joint Conference Board shall be made in theamounts and to the payee as directed.10.The refund of the contractor's deposit upon direction of the Joint Con-ference Board shall be less any authorized principal disbursements,after whichthe balance would be revalued according to the profit or loss indicated by valua-tion of the principal fund.11.All income,after payment of expenses,fees and taxes shall be distributedto the Pension Trust annually and at the termination of this Agreement. Saidincome be distributed to the Pension Trust even though by revaluation of thefund there has been determined to be a capital loss.That is to say, the incomeunder no circumstances shall be used to reduce any capital losses or for thepurpose of paying any portion of disbursements for wages,welfare, or any levydirected by the Joint Conference Board.Jones contended that the bond was not a mandatory subject of bargaining.Richmantook the position that it was,inasmuch as it secured payment of employee wages orother benefits,although he apparently conceded that it would not be proper to demanda bond for full performance of all contract obligations.No differences were resolvedat this meeting.Two subsequent dates for meetings were set.On the first occasion, Jones, who hadbeen out of town and whose plane had arrived an hour or so late, telephoned Richmanfrom the airport.Richman, who had, in Jones' absence,telephoned the latter's officeto change the place of meeting from his own office to the District Council's office,where there was going to be a meeting of that council,replied that it was then too late,since some of the representatives had already leftSubsequently,a date was set for ameeting in late November,but Jones,because of illness in his family, had his secretarynotify Richman that he would be unable to attend. Following the latter date, Rich-man filed a charge against the Association of refusal to bargain.This charge was dismissed by the Regional Director on January 4, 1963.Mean-while, however, on December 28, 1962, Jones and Richman met again.Richmansaid that he would bargain regarding individual contracts but that if Jones wanted anassociation contract he would discuss it.He said,however, that he could not consideran association contract which differed to any great extent from the area contractbecause of a provision in the latter,designated a "favored nations clause,"which pro-vided that the union signatories would not sign or work under any agreement withemployers of plaster tenders in the area covered by that agreement giving more favor-able terms or working rules than those established therein.This meant that the unionhad to insist on'the subcontractor clause and the provisions for a bond.Jones objectedto the fact that the Joint Conference Board (as trustees) would draw interest on acash bond posted by individual employers,whereas, under an association contract, itwas possible to post a blanket surety bond and heindicated that his principals mightbe amenable to a blanket bond. Jones proposed an $8,000 blanket bond but Richmanasked $10,000(which would conform with the blanket surety bond permitted to beposted by one of the two employer associations with whom the Union and otherlocals had a contract).The relative costs of surety bonds were discussed and werechecked by Richman,'but no final agreement thereon appears to have been reached.Jones and Richman also discussed the subcontractor clause to which the Associationhad expressed opposition.Richman said that he could not make a contract withoutthe subcontractor clause because of the so-called favored nations clause in the other INTERNATIONAL HOD CARRIERS, ETC., LOCAL 1082175contract.He asked if this clause meant much (meaning, I infer, whether it wouldoften affect) to members of the Association. Jones stated that the members of theAssociation were usually the subcontractors themselves.Richman said that he wouldsigna contract without a subcontractor clause if the employees were paid the higherwage rate as stated in his letter of October 19, 1962. Jones again said that his peoplewould not pay higher wages than their competitors.Richman told Jones that Tarrwas going to put a picket on a job that Boggs was about to commence. The testimonyis in dispute as toJones'reply.Whatever his reply was, it has no bearing on the reso-lution of the issues here presented.The meeting concluded with the apparent under-standing that Jones would check with the members of the Association to see if theywould agree to the terms suggested by Richman.This was the last communicationbetween Jones and Richman about bargaining so far as the evidence discloses.2.Union's actions to coerce BoggsAbout October 5, 1962, before Jones' first meeting with Richman, Tarr appeared atan apartment construction site in El Monte, California, where Boggs was the plaster-ing contractor, and asked Boggs when he was going to sign "the agreement," referringto the area contract, copies of which had been delivered to Boggs in June 1962. Boggsasked, "What agreement?"Tarr said, "You know what agreement." Boggs repliedthat Jones was representing him and was supposed to sign for him. Tarr retorted:"B- s- . . . . This could go on for a couple of years. Neither one of us isgetting together.Are you going to sign this agreement or am I going to shut the jobdown?" Boggs said he thought "we was getting together," that "Jones and we arenegotiating right now" and that he thought "we could sign through an association."Boggs asked time to telephone Jones and did so, but Jones was not in his office. Boggsleftword for Jones to meet them at the jobsite.Tarr waited about an hour longerand then left for lunch, but not before he had spoken with Boggs' employees, WallaceRollman, James Warner, and Luther Burke.He told Rollman, who was workingforeman and a member of a sister local (Local 806, Pomona), and Warner separatelythat he (Tarr) was closing the job down because Boggs did not have an agreement,and he told Warner that Warner should go home and that he (Tarr) would returnafter lunch to see if Warner had left. In the presence of Rollman and Burke, Tarrsaid that if they did not leave the job they would be cited before the executive board.Burke, commented that he did not know why the Union would send him out onWednesday and make him leave the job on Friday, but he left the job at once.Warnerand Rollman continued to work after lunch.Tarr returned and told Warner that hewas "getting in deeper" by continuing to work.On January 3, 1963, early in the morning, while Boggs was working on a plasteringjob in El Monte (not the same one as in October 1962), pickets were posted by theUnion on this job with signs reading: "Elmer Boggs Unfair.No signed agreement.Local 1082."Tarr, who was present, told Warner, Boggs' employee, that he wassetting up a picket line and that Warner was not to work, and that if he worked hewould be cited before the executive board of the District Council.Warner did, how-ever, continue to worksOn the next morning, January 4, Tarr appeared at the same construction site andasked Boggs if he were going to sign the agreement. Boggs said that Jones was repre-senting him in negotiations and that he would like to know what was happening.Boggs, having telephoned Jones, was expecting Jones to come to the site of the picket-ing, and told Tarr that he would like to wait until Jones came.While they werewaiting and discussing the contract, the general contractor, for whom Boggs was asubcontractor, arrived and from a distance observed the proceedings. Boggs said thatthe agreement which Tarr was attempting to get him to sign called for a cash bond andhe asked if Tarr would take an assignment of a Government bond. Tarr said he hadnever heard of anything like that.Boggs suggested an indemnity bond.Tarr saidthat he did not want an indemnity bond because it took too long to get the money.Finally Tarr said that if Boggs would give a certified check for $1,000, he would holdit (uncashed) until Jones and Richman got together and arranged a blanket bond.While they were waiting for Jones, Tarr told Boggs that he had spoken with' the generalcontractor the night before and warned him that Boggs' job would be picketed unlessBoggs signed the agreement and that unless the general contractor got Boggs to signthe agreement he was going to picket his job, too.One of Boggs' suppliers arrivedwith a load of sand while they were there and Tarr sought to stop the driver frome Although Warner was later cited before the executive board and was fined, I do notrely on this fact in making any conclusions herein.775-692--65-vol. 150--13 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaking delivery.When Jones had not arrived by 10:15 a.m., Boggs finally told Tarrthat he would sign the agreement with the understanding that he could give a certifiedcheck for the bond and that the check would be held uncashed until a blanket bond wasagreed on between Jones and Richman. After Boggs had signed the contract, Tarrtook him to the general contractor and told the latter that Boggs had promised todeliver a certified check by the following Tuesday (January 8) and that if he failed todo so, he (Tarr) was going to bring action against both of them. It does not appearwhat action he had in mind. Immediately following this, the picket line was removed.As previously mentioned, a charge was filed against Respondents on Monday, Janu-ary 7, 1963, based on the foregoing occurrences, including picketing to force orrequire Boggs to post a bond that was not a mandatory subject for collective bargain-ing.Boggs did not deliver the certified check on January 8. I deduce that Boggs didnot intend to do so until coerced into doing so.On Thursday, March 21, 1963, theLUnion again picketed one of Boggs' jobs inEl Monte, and the picketing continued on Friday and the following Monday with asign saying, "Violation of contract with Local 1082, Hod Carriers, El Monte."OnMonday, Mach 25, 1963, Boggs talked with Tarr, meanwhile having given anotherunion agent a certified check for the bond to be delivered to Tarr.Tarr told Boggsthat he had five violations against Boggs, including failure to give the bond.Boggstold Tarr that he had given the check for the bond to the other agent.Another allegedviolation was not having employee Warner cleared through the union hall.Regardingthis, Boggs said that the Union would not accept Warner's dues and he did not expectthat the Union would clear him. Tarr asked how Boggs would know whether or notthe Union would give Warner a clearance. Boggs either had or thereafter remediedthe other'alleged violations. (It does not appear whether or not the Union thereafterinsisted on Warner's coming in to get a clearance.)Following this conversation, thepicket line was removed.--3.Conclusions regarding refusal to bargaina. Insistingon nonmandatory subjects of bargainingThe Association, including Boggs, objected to both the subcontractor clause andthe bond clause which the Union demanded as a conditionto signingany contract withthe Association. If these were not mandatory subjects of bargaining, the Union wasrefusingto bargain by insisting upon their inclusion as a condition to reaching anagreement .7The clause commonly designated a subcontractor clause is understoodto mean aclausewhich requires any signatory to the contract to insist that any subcontractor ofhis shall either sign the same agreement or agree that, with respect to his employees,the subcontractor will abide by all the provisions in the contract of which the subcon-tractor clause is a part, or both.The clause insisted upon by the Union in this casewas noexception, but it also contained a provision that the "contractor shall notpermit subcontracting by subcontractors without his knowledgeand permission inwriting."Under the construction industry exemption to Section 8(e) of the Act, asubcontractor clause may now be entered into and performed voluntarily, but a labororganization may not lawfully use economic action to compel an employer to agree tosuch a clause.8 Since an employer may not be lawfully compelled to agree to such aprovision, it follows that such a provision is not a mandatory subject of bargaining andthat the Union, (1) by refusing to enter into an agreement with the Association with-out such a provision, and (2) by later picketing in order to compel Boggsto sign anagreement containing such clause, refused to bargain within the meaning of Section8(b)(3) of the Act.9Respondents take the position that the subcontractor clause7N.L.R.B. v.Wooster Divisionof Borg-Warner Corporation,356 U.S. 342.8Construction,Production&MaintenanceLaborers'Union Local383,AFL-CIO, et al.(Colson and Stevens ConstructionCo., Inc.),137 NLRB 1650;Building and ConstructionTrades Council,etc., et al.(Gordon Fields),139 NLRB 236;Los Angeles Building & Con-8truction Trades Council,etc. (CecilMays),140 NLRB1249;Building and ConstructionTrades Council of Orange County, AFL-CIO (Sullivan Electric Company),140 NLRB946;OrangeBelt District Council of Painters #48, etc.(Calhoun Drywall Company),139 NLRB 3'83. -e SeeN.L.R.B. v. International Brotherhood of Electrical Workers, AFL-CIO, atal.,266F. 2d 349(C.A. 5). INTERNATIONAL HOD CARRIERS, ETC., LOCAL 1082177was not a real issue between the parties.This contention is apparently based on thefact that Jones, at the meeting on December 28, 1962, conceded that members of theAssociation were usually subcontractors and did not themselves do much subcontract-ing.There is no evidence, however, that Jones agreed to include such provision in anagreement, and, even though the clause would have little value to the Union whendealing with an Association whose members did little or no subcontracting, the Unionhad, by virtue of the "favored nations" clause in its contract with other employer asso-ciations, foreclosed itself from entering into any agreement not containing a subcon-tractor clause.On this state of the evidence, I find that the Association did not makea voluntary agreement to include the subcontractor clause in the agreement beingnegotiated.Further, Boggs' contract, signed separately under coercion while beingpicketed, can scarcely be called a voluntary agreement.Even if Boggs did not arguewith' Tarr about the subcontractor clause, he did argue that the agreement should behandled by Jones, an argument that Respondents were bound to accede to. The factthat Boggs might have agreed to be bound by a subcontractor clause if Jones hadapproved it does not alter the case and make Boggs' acceptance of the subcontractorclause a voluntary one.It has long been settled that an employer who conditions agreement in collectivebargaining upon the giving of a performance bond by the employees' collective-bargaining agent violates Section 8(a) (5) of the Act.'° Similarly, it has been heldthat a union which insists upon a performance bond from an employer is refusing tobargain.11Although they do not argue the point in their brief, Respondents had, innegotiations, taken the position that a bond to secure payment of wages and otherbenefits to employees is distinguishable from a performance bond of the kind held tobe a nonmandatory subject-of bargaining in theCheathamcase cited above.12Thelaw is now well settled regarding performance bonds as a nonmandatory subject ofbargaining, but, so far as I know, the Board has never passed on a cash bond like theone demanded by the Union in this case. In the cases which have held-provisions forperformance bonds to be nonmandatory subjects of bargaining, the ground usuallystated is that it does not- relate to wages, hours, and other terms and conditions ofemployment, which are mandatory subjects of bargaining.Although it has not beenmentioned, I should conceive a surety bond to be nonmandatory also because it wouldbe an attempt to add a stranger to the bargaining process, just as where an employerrefuses to enter into an agreement with a certified bargaining representative unlessits parent organization also should become a party to the agreement.13However, ithas been held that any bond or indemnity clause to cover damages for breach of con-tract is a nonmandatory subject of bargaining.Hence, with or without surety, it is anonmandatory subject of bargaining.14 In negotiations with Jones, Richman soughtto differentiate the clause in the proposed contract from performance bonds generallyby asserting that the Union's proposed cash bond was related to wages and otheremployee benefits.Perhaps Richman was looking at the cash bond as a kind of sub-stitute or alternative primary performance rather than as a remedial device to substi-tute for court action. It has been suggested that such a provision to assure payment-of employee benefits might, if there were a history of delinquency, be argued to be amandatory subject of bargaining.15Of course, trust funds to ensure payment ofhealth and accident claims and of pensions are recognized as-mandatory subjects ofbargaining. In the case at hand, the Union might argue that its "cash bond" to insurewages and other benefits to employees merely went into a trust fund and thereforeshould equally be a mandatory subject ofbargaining.Whether or not this argument would meet with approval, standing by itself, it lacksmerit here because of other provisions in the proffered contract.The contract was10 Jasper Blackburn Products Corporation,21 NLRB 1240,1254;Taormina Company,94 NLRB 884u International Brotherhood of Teamsters, etc. (Conway's Express),87 NLRB 972,978-979:Local 16$, Brotherhood of Painters.etc. (Cheatham Painting Company),126NLRB 997, enfd 293 F. 2d 133 (C.A D C ), cert denied 368 U S. 82412 The bond in that case was not stated to be a surety bond, but it was to have beenforfeited and paid to the union in the event of any substantial breach of contract.13 See CoscoProducts Company,123 NLRB 766;North Carolina Furniture, Inc.,121NLRB 41.14 See CoscoProducts Company,supra,and cases there cited15 51 LRRDM 99 178DECISIONSOF NATIONAL LABOR RELATIONS BOARDexpected by Respondents to be taken as a package by the Association and each of itsmembers, including Boggs; and some of the other provisions in that contract bring thecash bond more clearly into the realm of a nonmandatory subject of bargaining. Thelanguage of the contract is vague (perhaps intentionally so) as to whose employeeswould be entitled to benefit from the cash bond. So far as the language of the contractgoes, the cash bond of an employer signatory to the contract might be assessable forwages of a subcontractor's employees in the event that the contractor had not requiredthe subcontractor to become bound by the contract or if the subcontractor had nothimself posted his cash bond. It was Richman's opinion that the cash bond of thesigning employer would be so assessable.The Joint Conference Board under theterms of the contract demanded by the Union is empowered to impose "lawful penal-ties" against a contractor "for violation of this Agreement." If a signing employershould, contrary to the subcontractor clause, subcontract with a nonsigning subcon-tractor and if the latter should not pay the wages required by the contract, the JointConference Board might decide that the signing contractor should, as a penalty, paythose wages.Nowhere in the bond clause is the liability of a contractor specificallystated to be limited to wages of his own employees. The language of the contract isgeneral: "Said bond shall be liable for any assessment for wages [not limited to spe-cific employees] ... as provided in this agreement, as directed by the Joint ConferenceBoard after hearing and vote as provided in this Contract."Also, one provision inthe contract is for liquidated damages for failure to perform a required act, and thebond is liable for such liquidated damages.The Board consistently viewed con-tract proposals not limited to wages, hours, or other terms or conditions of perform-ance as nonmandatory subjects of bargaining.16 So a contract which includes anobligation to pay wages of another employer's employees or to pay damages for non-performance of an employer's obligatiton, it would follow, would be a nonmandatorysubject of bargaining.17I conclude and find, therefore, that by conditioning the making of a contract dependon the Association's or Boggs' agreeing to the subcontractor clause and to the provi-sion for a cash bond, the Union has refused to bargain within the meaning of Section8(b)(3) of the Act.b.Refusal to bargain by Respondents' take-it-or-leave-it attitudeThe General Counsel argues that the Union, as early as the second bargainingsession .(August 14, 1962), indicated an intent not to bargain when one of the spokes-men for the Union told Jones that the unions would sign no agreement but the"standard area agreement." In view of the "favored nations" clause in that agree-ment, I conclude that the Union's spokesman was not just putting on an initial appear-ance of hard bargaining and that the Union and its contracting locals had no choicebut to require the same terms and conditions from the Association.Under the Act,this favored-nations clause is no defense to a charge of refusal to bargain.Althoughphrased with more tact than had been exhibited by the Union's representatives onAugust 14, 1962, Richman's statement in his negotiations with Jones that he couldnot deviate to any material degree from the terms of the existing contract definedhis ability to discuss terms.He too was fettered by the same favored-nations clause.This left no room for bargaining.Although he might have made minor changes inwording, he could not give different terms.The offer in his letter to give up the sub-contractor clause if the Association members agreed to pay exorbitant wage demands16 SeeF McKenzie Davison, et al, d/b/a Arlington Asphalt Company,136 NLRB 742,enfd 318 F. 2d 550 (C A. 4) ;N L R B V. Wooster Division of Borg-Warner Corporation,356 U S. 342;Detroit Resilient Floor Decorators Local Union No. 2265, etc (Mill FloorCovering, Inc.),136 NLRB 769;Metropolitan District Council of Philadelphia etc.(McCloskey and Company),137 NLRB 1583.17 Local 164, Brotherhood of Painters, Decorators and Paperhangers of America, AFL-CIO (A. D. Cheatham Painting Company),126 NLRB 997, enfd. 293 F. 2d 133 (C.A.D C.),cert. denied 368 U.S. 824; CoscoProducts Company,123 NLRB 766;International Brother-hood of Teamsters, etc. (Conway's Empress),87 NLRB 972;Scripto Manufacturing Com-pany, 36NLRB 411;Jasper Blackburn Products Corporation,21 NLRB 1240;TaorminaCompany,94 NLRB 884; also cases cited,supra,footnote 16 INTERNATIONAL HOD CARRIERS, ETC., LOCAL 1082179can be looked upon only as a tactic to give an appearance of bargaining knowing thatthe offer could not be accepted. It does not convince me as being a good-faith offer.The existing contract was, therefore, offered to the Association as a contract ofadherence like the contract offered by an insurance company to an applicant for insur-ance which the individual applicant cannot vary by bargaining.Tarr indicated asmuch in attempting to force Boggs' signing.The evidence is convincing that theUnion never had an intent to negotiate a contract different from the area contract. Itwas committed from the outset to bringing Boggs and other members of the Associa-tion into compliance with that contract.By entering into negotiations with the Association with a fixed determination notto bargain and with a padlock on its choice of terms and conditions, the Unionrefused to bargain in good faith with the Association, thereby violating Section8(b)(3) of the Act.c.Restraint and coercion in selection of bargaining representative;use of divisive tacticsBefore any impasse had arisen and after a flat statement by the Union's representa-tives of refusal to bargain, the Union began to take coercive steps against Boggs.OnOctober 5, 1962, Tarr appeared at the site of one of Boggs' jobs and sought to coerceBoggs into forgoing bargaining negotiations through the Association and to sign theso-called area contract, implementing his conduct by telling Boggs' employees to leavethe job, and succeeding in getting one to leave.On January 3, 1963, Tarr again sought to compel Boggs to sign the area contractand forgo representation by the Association by putting a picket line on Boggs' job.This was at a time when there was no impasse in bargaining and when, in fact, thereappeared to be a possibility of an agreement.Although Boggs did not withdrawfrom the Association, he did, in order to get rid of the picket line, sign the area con-tract.Tarr at that time expressed his opinion of collective bargaining as futile becauseitwould not make the Association accept the area contract.My conclusion that theUnion, by Tarr's conduct, violated Section 8 (b) (1) (B) and 8 (b) (3) of the Act isnot altered by the fact that Tan waited for a period of about an hour for Jones toappear at the jobsite.Tarr had no legal right to approach Boggs separately about con-tract terms so long as no impasse had occurred.18 By such improper conduct of Tarr,theUnion was disregarding its duty to bargain with Boggs' designated bargainingagent.Boggs at that time was the only member of the Association who was picketed.Plainly, the Union was attempting to divide and conquer.The Union cannot reason-ably argue that an impasse had been reached.Richman, himself, was of the impres-sion that the agreement on the amount of a blanket bond was the only real issuebetween the parties, and there is no showing that this was an insurmountable obstacle.There is no evidence that the Association was standing firm. Indeed, as nearly as Ican determine from the evidence, Jones did not flatly reject the Union's latest offer butwas going to explore the subject with the Association's committee. But even if Joneshad not indicated as much, I should find no impasse here. As stated by the BoardinThe Westchester County Executive Committee etc.,142 NLRB 126, "An impasseshould not be mechanically inferred simply because the parties have failed to reachcomplete agreement after some specified number of negotiating sessions or wheneverone party announces that his position is henceforth fixed and no further concessionscan be expected."And it must also be borne in mind that even if an impasse had beenreached here, it would be mainly because the Union had made it impossible for itselfto vary the terms of the area contract by virtue of the favored-nations clause andbecause of its insistence on nonmandatory subjects of bargaining.On all the evidence, I conclude and find that, by picketing Boggs in order to coercehim into abandoning negotiations through his chosen representative and to coerce himinto entering into a separate contract, the Union has violated Section 8(b)(3) and8(b)(1)(B) of the Act.1918 TheWestchester County Executive Committee, etc. (Builders Institute of West-chester and Putnam Counties, Inc.),142 NLRB 126.11The Westchester County Executive Committee, supra; General Teamsters Local UnionNo.324, etc. (Cascade Employers Association, Inc.),127 NLRB 488. 180DECISIONSOF NATIONALLABOR RELATIONS' BOARDd.Violations of Section 8(b)(4)(i), (ii)(A) and (B)In view ofthe numerous decisionsholding that coercion to obtaina contractauthor-ized by Section8(e) is a violationof the Act,20 theRespondents have no reasonabledefense to the allegations of the complaint under Section 8(b) (4) (ii) (A) of the Act.There is noevidencethat the Association had acceptedthe subcontractor clausevoluntarilyEven if Jones had intimatedthat the subcontractorclause would seldomaffectthe membersof the Association and that, forthis reason,itwas not a majorstumblingblock, theRespondentsdid not even wait to see whether or not the Associa-tion would assentto it.I find no evidence that Joneseven suggestedthat the objectionto this clause might be waivedif theparties came to agreementin the Union's demandfor a cash bond, nor do I find any evidencethatBoggs would have assented to sucha clause inthe absenceof picketing.By Tarr's conductin placing pickets on Boggs'job on January 3 and 4, 1963, thereby forcingBoggs to sign a contract containing theaforesaid subcontractor clause, the Respondents have engaged in unfair labor prac-tices in violation of Section 8(b) (4) (ii) (A) of the Act, and by thesame conducttheRespondents have engaged in unfairlabor practicesin violation of Section8(b) (4) (ii) (B) of the Act.21 By Tarr's conduct on behalf of the Union,designedto induceemployeesto withholdtheir services from Boggs,as- described above,22with an objectof forcing Boggs to signa subcontractorclause describedabove, theUnion hasengaged in unfairlaborpracticeswithinthe meaning of Section8(b) (4)(i) (A) and (B).23iAlthough Tarrwas namedas a party respondentto the case,the complaintdescribesthe aforesaid conduct of Tarr on behalf of the Union only as thatof an agent anddoes not, in its conclusionaryparagraphs (paragraphs 15, 17,-18, 19),allege thatTarr, individually,committed the unfair labor practicescharged to the Union. Forthis reason,Imake no finding thatTarr,himself, violatedthe Act.--IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents,set forth in section III, above,occurring in con-nection with the operations of Boggs, described in section I, above, have a_close,intimate,and substantial relation to trade, traffic,and' commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.20 The Essex County and Vicinity District Council ofCarpenters and Millwrights, etc(Associated Contractors of Essex_County,Inc.),141 NLRB858;Hoisting, and PortableEngineers Local Union 101, etc.(Sherwood Construction Company,Inc.),140 NLRB 1175;Building and Construction Trades Councilof OrangeCounty,AFL-CIO (Sullivan ElectricCompany),140 NLRB 946;Local Union825,International Union of Operating Engineers,AFL-CIO (Nichols Electric Company),140 NLRB 458;Building and Construction TradesCouncil of San Bernardino and Riverside Counties,et at (Gordon Fields),139 NLRB 236.21Orange Belt DistrictCouncil ofPainters#48, etc., AFL-CIO (Calhoun Drywall Com-pany),139 NLRB383, and casescitedsupra,footnote 20.22I include in thisfinding Tarr's directionsto Boggs' employees on October 5, 1962, tostop working,his direction to an employee of one of Boggs'suppliers to desist from de-livering sand to Boggs,and his establishmentof a picketline on January3, 1963,as wellas statementsto Boggs'employees in January 1963 designed to interrupt their services.Although Tarrwas successful in getting only Burketo quit working, in October,success isnot an element of "inducement" as thatword is used in theActThe EssexCounty andVicinityDistrict Council, etc, supraThe General Counsel argues that Tarr's inducementof Boggs'foreman,Rollman, isto be included becauseRollman isan "individual" withinthemeaningof Section 8(b) (4),(i)of the Act, citingCarolina Lumber Company,130NLRB 1438AlthoughI agree that Rollman isto be included,I find it unnecessary todecide the nature of Rollman's supervisory status inasmuch as the circuit' court has dis-agreed withthe distinctionsmade by the Board in thecasecited by the General Counselregardingtypesof supervisors and includes all kindsof supervisors.Servette,Inc. v.N.L.R.B.,310 F. 2d 659(CA. 9).3LosAngelesBuilding&ConstructionTrades Council,etc.(Interstate Employers,Inc ),140 NLRB1249;Orange Belt DistrictCouncil ofPainters#48, AFL-CIO, etc(Calhoun DrywallCompany),supra, Construction,ProductionS Maintenance LaborersUnion Local383,AFL-CIO,at at (Colson and Stevens ConstructionCo., Inc ),137NLRB 1650,Building and ConstructionTradesCouncil of OrangeCounty, AFL-CIO,supra, Hoisting and Portable EngineersLocalUnion 101, etc,supra;The Essex Countyand VicinityDistrictCouncil of Carpenters and Millwrights,etc , supra. INTERNATIONAL HOD CARRIERS, ETC:, LOCAL 1082181V.' THE REMEDYI have found herein that the Unionhas engagedin unfair labor practices withinthe meaningof Section8(b) (1)(B), (3), and (4)(i), (ii)(A) and (B). I shalltherefore recommend an order that the Union cease and desist from the conductherein found to be violative of the Act, and I shall recommend the usual appropriateaffirmative action designed to effectuate the policies of the Act.Because the contract which Boggssignedwas procured under duress, I shall recom-mend that the Union cease and desist from giving effect to such contract.Althoughthe evidence indicates that the principal objections that Boggs had to this contractinvolved the subjects which were not mandatory subjects of bargaining, the evidenceis notclear that any voluntaryagreementwas finally reached on theremainingsubjects.Therefore, I shall not exclude the remainder of the contract from this recommendation.The General Counsel urges, as part of the remedy, that the cash bond be returnedto Boggs, and the Charging Party requests a remedy that, in addition to a return ofthe bond, "the Respondent" pay interest on the sum for the time it was retained. TheRespondents, on the other hand, protest that an order for return of the bond is in-appropriate because of the fact that the agreement signed byBoggs was a joint onewith a number ofunions(members of same District Council) and that the bond wasfor the benefit of all the parties, and that therefore no order refunding the cash bondcould run against the Unionalone nor againstall the locals withoutjoiningthe otherlocals as parties respondent.The evidence, however, discloses that Boggs gave acertified check to.Tarr upon Tarr's promise not to cash the check until Jones andRichman had agreed upon a blanket bond for the AssociationThere is no evidencethat the Association, Boggs' bargaining agent, and the Union or any of the otherunions of the District Council ever reached anagreement,on a blanket bond. Pre-sumably, therefore, either Tarr or an officer of the Union still holdsBoggs'certifiedcheck intact.This being the case, I find no difficulty in framing a remedy requiringthat the check be returned to Boggs.The theory upon which interestisgiven inBoard orders, such as orders for backpay, is that the employer has had the use ofmoneys which rightfully belonged to employees. In the case at hand, since thecertified check which Boggs gave to Tarr was to be held uncashed,it isobvious thatthe Union did not have the use of the funds for the purpose of investing it andgetting interest thereon.Under the circumstances of this case, therefore, I believeitwould not be appropriate to require the Union to pay interest on the cash bondwhich still remained (by agreement) in the form of a certified check, and I shallnot so recommend. Even if the Union wrongfully cashed the check and turned theproceeds into the joint fund, the responsibility of refunding the $1,000 to Boggs willbe the Union's alone,for Tarr was acting (unlawfully) only for the Union in procur-ing the so-called cash bond from Boggs. It is unnecessary, for the purposes of thiscase,to look to the source from which the Union procures the $1,000 to makerestitutionto Boggs.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:Conclusions of Law1.Boggs is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Boggs is a person, engaged in commerce or in an industry affecting commerce,within themeaning ofSection 8(b)(4)(i) and (ii) of the Act.3.All of Boggs' plaster tenders working in the geographical area of Los AngelesCounty, Orange County, Catalina Island, and the following offshore islands if thepoint of embarkation is from Los Angeles or Orange counties, namely: RichardsonRock, Santa Cruz Island, Arch Rock, San Nicholas Island, San Clemente Island, SanMiguel Island, Santa Rosa Island, Anacapa Island (Channel Islands Monument),and Santa Barbara Island, excluding executives, civil engineers and their helpers,superintendents, assistant superintendents, master mechanics, timekeepers,messengerboys, office workers, or any employees of the contractor above the rank of craftforeman. and supervisors as defined in the Act, constitute a unit appropriate forpurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.At all times material herein, Respondent Union has represented, and presentlydoes represent, a majority of the employees in the unit described above and has been,and presently is, the exclusive representative of all employees in said unit for purposesof collective bargaining in respect to rates of pay, wages, hours of employment, orother"editions of employment by virtue of Section 9(a) of the Act. 182DECISIONSOF NATIONAL LABOR RELATIONS BOARD5.George Tarr, at all times material herein, has been and still is a business repre-sentative of the Union and is an agent of the Union, within the meaning of Section2 (13) of the Act, acting on its behalf.6.By forcingBoggsto enter into an individual contract, not negotiated for himby his designated representative, the Association, the Union has engaged in and isengagingin unfair labor practices affecting commerce within the meaning of Section8(b)(1)(B) of the Act.7.By the conduct stated in paragraph 6, above, and by refusing to enter into orto negotiate any contract which did not contain nonmandatory subjects of bargain-ing, to wit, a subcontractor clause and a bond as security for the performance of theagreement, the Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b) (3) of the Act.8.By insisting that Boggs accept a package contract on a take-it-or-leave-it basis,the Union has engaged in unfair labor practices within the meaning of Section 8 (b) (3 )of the Act.9.By picketing Boggs and by inducing or encouraging individuals employed byBoggs to refuse, in the course of their employment, to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, materials, or com-modities, or to perform any services, and by threatening, coercing, and restrainingBoggs, where, in each event, an object thereof was forcing Boggs to enter into anagreement which is prohibited by Section 8(e) and forcing Boggs to cease doingbusiness with any other subcontractor who had not signed the Union's area agreement,the Union has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(b) (4) (i), (ii) (A) and (B) of the Act.[Recommended Order omitted from publication.]Davis Cabinet CompanyandMiddle Tennessee District Councilof Carpenters,United Brotherhood of Carpenters and Joinersof America,AFL-CIO.Cases Nos. 26-CA-1790 and 26-RC-92142.December 15, 1964DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn September 30, 1964, Trial Examiner William W. Kapell issuedhisDecision in the above-entitled consolidated proceeding, findingthat Respondent had engaged in certain unfair labor practices asalleged in Case No. 26-CA-1790, and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Decision.The Trial Examiner also found thatRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of these alle-gations.He further found that the objections to the election inCase No. 26-RC-2142 should be sustained, and recommended that theelection be set aside.Thereafter, the Respondent filed exceptions,with a supporting brief, to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnectionwith these cases to a three-member panel [ChairmanMcCulloch and Members Leedom and Jenkins].150 NLRB No. 22.